In an action, inter alia, for a judgment declaring the rights of the parties under an insurance contract issued by the defendant Interboro Mutual Indemnity Insurance Company, the defendant insurance company appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Pitaro, J.), dated February 11, 1988, as denied its motion for summary judgment dismissing the complaint as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record before us raises triable questions of fact concerning whether the plaintiffs failed to comply with the notice provisions of the insurance policy issued by the defendant Interboro Mutual Indemnity Insurance Company and whether the plaintiffs’ 14-month delay in giving notice of the accident was reasonable under the circumstances (see, Security Mut. Ins. Co. v Acker-Fitzsimons Corp., 31 NY2d 436, 441; cf., *531Eveready Ins. Co. v Levine, 145 AD2d 526). Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.